Case 4:20-cv-00957-SDJ Document 129-1 Filed 07/09/21 Page 1 of 1 PageID #: 2279




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 THE STATE OF TEXAS, et al.,                   §
                                               §
        Plaintiffs,                            §
 v.                                            §           Civil Action No. 4:20-cv-00957-SDJ
                                               §
 GOOGLE LLC,                                   §
                                               §
        Defendant.                             §


      ORDER GRANTING UNOPPOSED MOTION FOR WITHDRAWAL OF COUNSEL

        Before the Court is an Unopposed Motion for Withdrawal of Chuck Munson as counsel of

 record for Plaintiff State of Montana in this matter. The Court has determined that the motion

 should be GRANTED. It is hereby,

        ORDERED that Chuck Munson is withdrawn as counsel for Plaintiff State of Montana in

 this matter; and

        ORDERED that the clerk terminate CM/ECF notices as to Chuck Munson for this matter.




                                             -1-
